Citation Nr: 0212746	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  96-42 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a higher initial (compensable) rating for 
traumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for hypertension and right knee strain.  The 
veteran testified at an RO hearing in January 1997.  A copy 
of the transcript is associated with the claims file.  Later, 
the veteran perfected an appeal as to both issues.  

In an April 1998 decision, the Board found that the veteran's 
claims were well grounded and remanded the case to the RO for 
additional development.

In a March 1999 rating decision, the RO granted entitlement 
to service connection for traumatic arthritis of the right 
knee with fimbriated lateral joint cartilage and 
osteochondrotic bodies and assigned a noncompensable (0 
percent) rating effective from January 17, 1996.  In June 
1999, the veteran perfected an appeal as to the issue of 
entitlement to a compensable rating.

In a November 2000 decision, the Board remanded the issue of 
service connection for hypertension back to the RO for a 
medical review and opinion and denied the veteran's claim 
seeking entitlement to a compensable rating for traumatic 
arthritis of the right knee.  The veteran appealed the 
Board's denial of a compensable rating for the right knee to 
the United States Court of Appeals for Veterans Claims 
(Court).  In May 2001, the parties filed a Joint Motion for 
Remand and to Stay Proceedings (Joint Motion).  By Order 
entered in May 2001, the Court granted this motion, vacated 
that part of the November 2000 Board decision, which denied a 
compensable rating for the right knee, and remanded that 
issue to the Board for readjudication and disposition 
consistent with the Joint Motion and the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 14. Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).

In June 2002, the Board remanded the increased rating issue 
to the RO for further development to include scheduling the 
veteran for a videoconference hearing before a member of the 
Board, requesting that the veteran identify medical 
providers, securing copies of identified treatment records, 
scheduling him for an examination, and compliance with and 
consideration of the impact of the VCAA.  The case now is 
before the Board for additional appellate consideration.


REMAND

Upon review of the evidentiary record, the Board notes that 
in compliance with the Joint Motion and June 2002 Board 
remand, the RO scheduled the veteran for a videoconference 
hearing.  The veteran testified at the RO before the 
undersigned member of the Board in July 2002.  A transcript 
of that hearing is associated with the claims file.  The RO 
also complied with notice requirements of the VCAA in a 
letter sent to the veteran in June 2002.  In that letter, the 
RO also asked the veteran to furnish the names and addresses 
of all health care providers who had treated him for his 
right knee disorder and to sign authorizations for release of 
such information.  The veteran did not reply to the RO's June 
2002 letter.  At the videoconference hearing the veteran 
indicated that he was self-treating his knee disorder; but 
this does not mean that he has not sought treatment since 
that time.  Moreover, there are no medical records in the 
claims file for the last eighteen months of service.  In a 
May 1996 letter, the RO asked the veteran to furnish a copy 
of his retirement examination and evidence of treatment for 
hypertension within one year of his discharge from service.  
The veteran did not respond.  The Board finds that the RO 
should make another attempt to secure additional service 
medical records from the National Personnel Records Center 
and the service department and the veteran should be given 
another chance to supplement the record with any treatment 
records or health care provider information he may have in 
his possession.  The Board emphasizes that the duty to assist 
is not a one-way street, and the veteran has not fulfilled 
his duty to cooperate in this matter.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).

However, at the videoconference hearing, the veteran's 
attorney noted that the veteran was to be scheduled for an 
orthopedic examination.  The June 2002 Board remand, in 
compliance with the Joint Motion, specifically instructed the 
RO to schedule the veteran for a comprehensive orthopedic 
examination to include consideration of arthritis, pain on 
motion and the requirements of DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Similarly, the November 2000 Board remand 
instructed the RO to obtain a medical opinion on the etiology 
of the veteran's hypertension.  It does not appear from the 
claims file that the veteran has been scheduled for an 
orthopedic examination, or that a cardiologist's opinion has 
been sought.  Moreover, although the RO complied with the 
notice provisions of the VCAA with respect to the increased 
rating issue, it does not appear that the RO has complied 
with the notice and duty to assist provisions of the VCAA 
with respect to the veteran's claim for service connection 
for hypertension.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  The VCAA provides a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  The 
Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Therefore, under the holding in 
Stegall, this case must be remanded again to ensure full 
compliance with the Board's previous remands and the 
provisions of the VCAA.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be asked to 
identify any sources  (names, addresses, 
and dates) of private, service department 
or VA treatment for hypertension and his 
right knee disorder since his discharge 
from service in June 1991 and to furnish 
copies of any records in his possession.  
The veteran should be given an 
appropriate time to respond.  After 
obtaining any necessary authorizations 
from the veteran, the RO should attempt 
to secure copies of all identified 
records not already in the claims file, 
in particular medical records for the 
veteran's last eighteen months of 
service.  The RO should document its 
efforts in this regard in the claims 
file, as well as all responses received.  
If the veteran's treatment records cannot 
be located, the RO should so note.

2.  The RO should review the entire file 
and ensure for both issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West Supp. 2002) and 38 C.F.R. § 
3.159 (Duty to Assist, 66 Fed. Reg. 
45,620 (Aug. 29, 2001)) is fully 
satisfied.

3.  Thereafter, the RO should schedule 
the veteran for a comprehensive 
orthopedic examination to assess the 
current nature and severity of his right 
knee disorder, to include arthritis.  The 
veteran must be informed in writing of 
the potential consequences of his failure 
to appear for and cooperate with any 
scheduled examination.  All tests and 
studies deemed necessary should be 
accomplished.  The claims file with the 
newly associated records and a copy of 
this remand must be made available to, 
and be reviewed by, the examiner prior to 
the examination.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination and range of 
motion studies.

If range of motion studies demonstrate 
any limitation of motion, the examiner 
should discuss whether the limitation may 
be objectively confirmed by findings such 
as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5003 (2001).

The examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance. The examiner 
should specify any functional loss due to 
pain or weakness, if possible measured in 
degrees of limitation of motion, and 
document all objective evidence of those 
symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2001).

In addition, the examiner should provide 
an opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  A 
complete rationale should be provided for 
any opinion given.

4.  The veteran's claims file also should 
be reviewed by a cardiologist for 
clarification of the May 1998 VA medical 
opinion based upon additional service 
medical reports of blood pressure 
readings on January 20, 1983, of 142/90 
and January 28, 1987, of 140/98.  The 
claims file with the newly associated 
records and copies of this remand and the 
remand issued in November 2000 must be 
made available to, and be reviewed by, 
the examiner.  The examiner should 
perform any examinations, tests, or 
studies necessary for an accurate 
assessment.

The examiner is requested to provide an 
opinion as to whether or not the evidence 
of record demonstrates the veteran's 
hypertension had its onset during active 
service or was manifest to a degree of 10 
percent or more within one year of his 
separation from active service on June 
30, 1991.  A complete rationale should be 
provided for any opinion given.

5.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary, the RO 
should review the record and re-
adjudicate the issues on appeal.  If any 
benefit sought, for which a timely notice 
of disagreement was filed, is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome.  No action is required of the veteran until 
notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for an examination may 
adversely affect the outcome.  38 C.F.R. § 3.655 (2001).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




